Citation Nr: 0535126	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  03-18 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disorder from the 30 percent assigned for the period from 
April 1, 2002, through January 3, 2005, exclusive of 
intervals of 100 percent evaluation under 38 C.F.R. §§ 4.29, 
4.30 based on hospitalization or post-surgical convalescence.  

2.  Entitlement to service connection for a left knee 
disorder claimed as secondary to a right knee disorder. 

3. Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from October 1984 
to March 1985.

The appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The Board notes that over the appeal period, the veteran has 
been granted intervals of 100 percent evaluation based either 
on right knee hospitalization or convalescence following 
right knee surgeries, with a 100 percent rating assigned from 
October 10, 2002, through March 31, 2002; from May 17, 2002 
through August 31, 2002; from November 26, 2002 through 
December 31, 2002; and from January 4, 2005 continuing 
through February 28, 2006.  38 C.F.R. §§ 4.29, 4.30 (2005).  

The most recent interval beginning January 4, 2005, was 
assigned by an April 2005 rating action based on the 
veteran's right total knee replacement in January 2005.  The 
Board in this decision will not address the rating to be 
assigned following the expiration of the veteran's 
convalescent rating on February 28, 2006.  The RO has 
assigned a 30 percent evaluation beginning March 1, 2006, 
following that period of convalescence.  If the evidence is 
inadequate to assign a post-convalescent rating for the total 
knee replacement at that time, the veteran should be afforded 
a VA examination.  38 C.F.R. § 4.30 (a)(3).  The minimum 
schedular rating for a total knee replacement is 30 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5055 (2005).  If the 
veteran is in disagreement with the rating then assigned for 
his right total knee replacement, he may appeal any such 
determination.  That future rating is not the subject of the 
current appeal.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) 
(claim not a component of the underlying appeal must be first 
adjudicated by the RO).

The issues of entitlement to service connection for a left 
knee disorder as secondary to a right knee disorder, and 
entitlement to TDIU, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Over the rating period at issue from April 1, 2002, 
through January 3, 2005, the veteran's right knee disorder is 
manifested by pain equivalent to severe knee disability, 
including as a result of diagnosed arthritis.  

2.  Over the rating period at issue from April 1, 2002, 
through January 3, 2005, the veteran's right knee disorder is 
not manifested limitation of flexion to 45 degrees, or 
limitation of extension to 10 degrees, including due to pain.  

3.  Over the rating period at issue from April 1, 2002, 
through January 3, 2005, the veteran's right knee disorder is 
not manifested by a significantly disabling level of 
subluxation or lateral instability.  

4.  Over the rating period at issue from April 1, 2002, 
through January 3, 2005, the veteran's right knee disorder is 
not manifested by semilunar cartilage dislocation or 
associated locking of the knee.  

5.  Over the rating period at issue from April 1, 2002, 
through January 3, 2005, the veteran's right knee disorder is 
not manifested by a significantly painful superficial 
surgical scar.  




CONCLUSION OF LAW

Over the rating period at issue from April 1, 2002, through 
January 3, 2005, exclusive of intervals of 100 percent 
evaluation under 38 C.F.R. §§ 4.29, 4.30, the criteria for a 
rating in excess of 30 percent for a right knee disorder are 
not met; and a separate compensable rating based on 
arthritis, painful motion, or limitation of motion, or 
painful superficial scar, is not warranted.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002& Supp. 2005); 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.71a, 4.118, Codes 5010-5003, 5257, 
5258, 5260, 5262, 7804 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103A, VA has an 
enhanced duty to assist the veteran in the development of his 
claim.  These duties were enacted into law with the VCAA.

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will ask veterans to submit all relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  VA 
fulfilled these requirements by issuance of a VCAA letter in 
May 2002 specifically addressing the right knee increased 
rating claim, and in VCAA letters in January 2003 and 
November 2003 addressing the claim for secondary service 
connection for a left knee disorder, and the claim for TDIU, 
respectively.  Those letters appropriately notified the 
veteran what VA would do and what the veteran must do in 
furtherance of his claim.  The letters, as well as rating 
actions granting temporary total ratings for the right knee 
based on surgeries during the rating period, a statement of 
the case in July 2003, and supplemental statements of the 
case in October 2003, May 2004, October 2004, November 2004, 
April 2005, and June 2005,  informed him of evidence of 
record supportive of his claim that was received and 
associated with the claims folder, as well as the need for 
his assistance in obtaining any further evidence that might 
be supportive of his claim but was not yet of record.  Also 
by these documents, the veteran was informed of evidence of 
record, governing laws, and bases for entitlement to a higher 
evaluation for his right knee disorder.  The letters 
explicitly asked for the veteran to submit pertinent, recent 
evidence he had that would further his claim, including in 
particular any evidence of treatment.  

All indicated VA and private records were requested, and all 
records obtained were associated with the claims folder.  The 
veteran was afforded the opportunity of hearings to provide 
testimony supportive of his claim, and he explicitly declined 
a hearing in the VA Form 9 submitted in October 2003.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issue on appeal.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Court has recently held that the notice requirements in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Here, a VCAA letter was issued prior to the appealed rating 
action.  Id.  Nonetheless, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) remain applicable, including provisions 
pertaining to when notice is issued.  In this instance, 
however, the Board finds that the veteran was provided the 
necessary notice and assistance required, as discussed above, 
since he was given ample notice and opportunity to remedy 
deficiencies in his claim.

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Increased Evaluation for a Right Knee Disorder

The veteran contends that his right knee disorder has been 
more disabling than was reflected in the 30 percent 
disability rating assigned for the appeal period at issue, 
from April 1, 2002, through January 3, 2005, exclusive of 
intervals of 100 percent evaluation under 38 C.F.R. §§ 4.29, 
4.30.  

Knee disorders may also be rated on the basis of limitation 
of flexion or limitation of extension, under Diagnostic Codes 
5260 and 5261, respectively.  A full range of motion of the 
knee is from zero degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II (2005).  A zero percent 
rating is provided where flexion of the knee is limited to 60 
degrees.  A 10 percent rating on the basis of limitation of 
flexion is warranted with flexion limited to 45 degrees; a 20 
percent rating is warranted with flexion limited to 30 
degrees; and a 30 percent rating is warranted with flexion 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

A zero percent rating is also provided where extension of the 
knee is limited to five degrees.  A 10 percent rating on the 
basis of limitation of extension is warranted with extension 
limited to 10 degrees; a 20 percent rating is warranted with 
extension limited to 15 degrees; a 30 percent rating is 
warranted with extension limited to 20 degrees; a 40 percent 
rating is warranted with extension limited to 30 degrees; and 
a 50 percent rating is warranted with extension limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Other disabilities of the knees, including subluxation and 
lateral instability, are rated under Diagnostic Code 5257.  
Under that code, with slight recurrent disability of the 
knee, a 10 percent rating is assigned; moderate recurrent 
disability of the knee is rated 20 percent disabling; and 
severe disability of the knee is rated 30 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.

When reviewing the level of disability due to a service-
connected disability affecting a major joint or group of 
minor joints, and the rating is based on limitation of 
motion, the Board must consider an increased schedular rating 
based on functional loss due to pain on undertaking motion, 
weakened movement, fatigability, and incoordination.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Ankylosis of the knee, with fixation of the joint is ratable 
under Diagnostic Code 5256.  38 C.F.R. § 4.71a, Diagnostic 
Code 5256 (2005).  No ankylosis is shown in this case, and 
hence that basis of rating will not be addressed further.  

The Board notes that separate disability ratings may be 
assignable for knee disabilities.  In a VA General Counsel 
Opinion, VAOPGCPREC 23-97; 62 Fed.Reg. 63604 (1997), it was 
held that arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 (5010) for limitation 
of motion and under Diagnostic Code 5257, for other 
disability of the knee including subluxation or lateral 
instability.  Also, VAOPGCPREC 9-98; 63 Fed.Reg. 56704 
(1998), indicates that when a knee disability is rated under 
Diagnostic Code 5257 it is not required that the claimant 
have compensable limitation of motion under Diagnostic Code 
5260 or 5261 in order to obtain a separate rating for 
arthritis.  It is only required that the claimant's degree of 
limitation of motion meet at least the criteria for a zero-
percent rating under those diagnostic codes.

The veteran has submitted statements to the effect that he 
has significant pain in the knee, with worsening of the 
condition since his surgeries.  In July 2003 he reported 
having to use a cane and a knee brace every day, and that he 
had popping, clicking, and locking of the knee.  He also made 
comments as to medical findings.  However, lay persons are 
not competent to offer medical opinions; where the 
determinative issue involves medical findings or a medical 
diagnosis, competent medical evidence is required.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The claims folder contains treatment records from two 
affiliated private treating orthopedists, Dr. R. P. and Dr. 
D. W., including records of recently performed arthroscopies.  
Symptoms of the right knee noted by these physicians since 
2001 included patellar grind, swelling, pain, and limitation 
of motion.  

A September 2001 private MRI of the right knee showed a 
horizontal tear of the lateral meniscus with adjacent 
parameniscal cyst, and mild lateral subluxation of the 
patella.  A November 2001 private MRI of the right knee, 
status post arthroscopy for removal of a tear of the lateral 
meniscus, showed tears of the right posterior horn, the 
anterior horn, and the body of the lateral meniscus.  A 
meniscal cyst or fluid along the lateral meniscus was also 
observed.  

A January 2002 arthroscopy of the right knee by Dr. W. 
included performance of a partial lateral meniscectomy for 
correction of a meniscal tear, extensive synovectomy, 
excision of a cystic mass of the lateral aspect of the knee, 
injection of the knee, and debridement of the lateral femoral 
condyle.  Post-operative diagnosis also included extensive 
synovitis, and grade II chondromalacia of the lateral femoral 
condyle.  

A May 2002 arthroscopy of the knee by Dr. W. included partial 
lateral meniscectomy correcting for recurrent lateral 
meniscus tear, synovectomy to treat synovitis with recurrent 
synovial impingement; and injecting the knee.  

By June 2002, upon treatment by Dr. W., the veteran 
complained that the knee felt the same as before the most 
recent surgery, with therapy and ongoing Ibuprofen and 
Tylenol not having helped.  He also reported that Bextra and 
a TENS unit did not help.  He reported significant difficulty 
with stairs.  Examination showed no significant effusion.  
There was medial side tenderness, and crepitation with 
passive flexion and extension.  Surgical incisions were all 
well-healed.  The area along the lateral incision was tender.  
He ambulated antalgically favoring the right leg.  However, 
there was no edema in the knee and no knee-associated muscle 
atrophy.  The physician assessed continued significant knee 
pain, which was apparently patellofemoral.  The physician 
could arrive at no explanation for the continued pain post-
operatively.  Synvisc injections were attempted to improve 
the condition.  

An August 2002 private MRI of the knee showed small 
degenerative tears of the posterior horns of the medial and 
lateral menisci, a partial or chronic tear of the anterior 
cruciate ligament, and a small lateral parameniscal cyst.  

In November 2002 the veteran underwent another arthroscopic 
surgery, with right knee diagnoses including lateral meniscal 
tear, lateral meniscal cyst, degenerative joint disease, and 
hypertrophic lateral scar.  These conditions were address 
surgically, including chondroplasty of the lateral femoral 
condyle.  

In a thorough treatment review of the veteran's right knee 
condition in January 2003, B. J., M.D., a private physician, 
noted that the veteran had had four surgeries to the knee in 
the prior 13 months, which likely produced weakness in 
associated muscles, if not frank atrophy, and this weakness 
likely resulted in the veteran's sensation of giving way in 
the knee.  The physician affirmed opinions of other treating 
physicians that further surgery would be of little value, in 
part due to the absence of conditions of the knee that might 
be surgically corrected, and in part due to the failure of 
surgeries to improve the veteran's reported global pain 
condition of the knee.  He noted that the knee itself was 
stable, and concluded that aggressive physical therapy was 
called for to improve the pain-associated condition.  

At a March 2003 private treatment evaluation the veteran 
complained of 6 out of 10 pain in the knee, for which he took 
Percocet for relief.  He reported that activity and stairs 
exacerbated the knee problem.  He was observed to have an 
antalgic gait.  The evaluation was completed by a nurse, and 
detailed orthopedic findings were not made.  

In an April 2003 letter, P. S., M.D., a private treating 
physician, assessed that the veteran had continued 
significant pain despite extensive treatment.  He noted that 
the veteran had significant quadriceps strength and only pain 
inhibition rather than any true atrophy weakness.  The 
physician expressed a belief that aggressive physical therapy 
would improve the pain situation.  

In an April 2003 treatment assessment, Dr. S. assessed 
continued mild impairment of the right knee, but nonetheless 
concluded that the veteran could not take full weight on the 
leg.  He noted that the veteran had a limp and walked with a 
cane.  

A July 2003 letter from Dr. S. noted that the veteran had 
been treated by him for the prior six months for right knee 
pain.  The physician noted that arthroscopy in November 2002 
showed cartilage defects consistent with arthritis in the 
lateral and patellar compartments.  

A September 2003 letter from Dr. S. noted that the veteran 
had ongoing right knee difficulties including traumatic 
arthritis and osteochondrosis.  March through December 2003 
treatment records of Dr. S. show the veteran's complaints of 
knee pain ranging from 6 to 8 out of 10, as well occasional 
sharp pains.  These treatment records noted some knee 
tenderness, some swelling, and mild knee impairment or pain 
on motion, with motion variously to zero or 5 degrees 
extension, and to 100 or 110 degrees flexion.  Some mild 
laxity was noted in March 2003, but in April 2003 laxity was 
noted not to be significant.  Right knee strength 
measurements varied from 4- to 5-.  The veteran was noted to 
take pain medication including Ibuprofen and Percocet, as 
well as Lidoderm patches.  In December 2003 the veteran was 
noted to use a right knee brace and a cane for ambulation.  
Icing and resting frequently with activity were also 
recommended in December 2003.  

At a February 2004 VA examination of the knee, the examiner 
noted a history of VA treatment in August 2003 and December 
2003, when the veteran complained of a lot of pain all over 
the knee and demonstrated a lot of guarding, with no clear 
basis for the amount of pain reported, and the treating VA 
physicians accordingly having nothing further to offer him, 
instead recommending that he seek treatment with the private 
orthopedists where he was receiving care, since they knew his 
condition better.  The VA examiner also noted that the 
veteran was receiving his pain management medications from 
Dr. S., who was a psychiatrist.  The VA examiner noted that 
the veteran had seen many different orthopedists over the 
years for his knee.  Five past surgeries to the right knee 
were noted, in 1985, in October 2001, in January 2002, in May 
2002, and in November 2002.  The examiner noted that the 
veteran had a history of a twisting injury to the right knee 
in July 2001 that led to the recent surgeries.  He was 
unemployed since July 2001, and settled a worker's 
compensation case with that most recent employer based on his 
knee injury at that time.  

The veteran's multiple recent treatments (in addition to the 
arthroscopies) for the knee were noted, including ongoing 
Motrin, Percocet and Tylenol as needed for pain, pool therapy 
in 2003, right knee steroid injections, three Synvisc 
injections since his April 2002 surgery, past epidural nerve 
block to relieve residual leg pain, current ongoing use of 
Duragesic patches, ongoing use of a TENS unit, and past 
physical therapy.  The veteran reported that these treatments 
did not fully relieve his pain, with ongoing pain of 7 out of 
10 in the knee daily, lasting hours.  He reported that pain 
was precipitated by walking a lot or being on his feet.  He 
was noted at the examination to be using a hinged brace.  

At the VA examination,  the veteran's primary complaints were 
that the knee was achy and popping, that there was a grinding 
sensation, and that the knee felt as if it wanted to buckle.  
He reported that current activities included household chores 
including laundry, and riding a stationary bicycle for seven 
minutes daily.  The veteran complained of  increasing pain, 
fatigue, and weakness, and demonstrated an antalgic gate and 
use of a straight cane with ambulation.  The examiner could 
not ascertain without speculation what additional loss of 
motion could be attributed to complained-of pain, fatigue, 
and weakness, though he did conclude that the veteran's major 
functional impairment was pain, with the veteran complaining 
of global right knee pain, though demonstrating pain more at 
the medial joint line.  Range of motion was to zero degrees 
extension and 108 degrees flexion actively, and passively the 
knee flexed to 120 degrees, with complaint of increased pain 
at 120 degrees.  No effusion was present, and patellar motion 
was normal and painless.  Very slight crepitus of the knee 
was palpable with motion.  There was no ligamentous 
instability shown, despite the veteran's significant guarding 
and reluctance to allow examination.  X-rays were reviewed.  
The examiner assessed right knee chondromalacia of the 
patella, and chronic right knee pain status post multiple 
arthroscopies.  

Recent (pre-total knee replacement) VA treatment records 
resulted in essentially the same findings as those reported 
in the February 2004 VA examination report, with noted pain, 
good range of motion, some tenderness to palpation, and 
conservative treatment with pain management and no further 
surgery recommended.  

An August 2004 evaluation by Dr. R. P. relates complaints of 
increased pain in both knees with the veteran seeking other 
treatment options.  Dr. P. noted the veteran's history of 
four prior arthroscopies to the right knee.  He observed that 
portal incisions from the surgeries were well-healed.  There 
was a five-degree flexion contracture, and the knee flexed to 
105 degrees with no pain or crepitation on range of motion.  
There was also no effusion, trace medial laxity and no 
collateral laxity, positive joint line tenderness, and no 
pitting edema.  X-rays showed mild progression and narrowing 
of the joint space.  Recent MRIs were also reviewed .  The 
orthopedist assessed, pertinently, mild to moderate 
osteoarthritis in the right knee, with post-operative 
meniscal changes and degenerative tears.  The knee was 
treated with Depo-Medrol injection, and non-surgical, 
conservative treatment was addressed including pain 
management and continued use of braces.  The orthopedist 
recommended no further arthroscopic surgery presently. 

Based on a thorough review of the entire claims folder, 
including those records addressed above, as well as the 
veteran's submissions with complaints of ongoing pain 
symptoms, the Board concludes that the weight of the evidence 
does not present a knee disorder over the rating period 
manifested by a compensable level of limitation of motion 
either in flexion or extension, or a compensable level of 
subluxation or lateral instability.  Despite pain noted on 
extremes of motion, pain prior to those extremes did not 
result in limitation of extension to 10 degrees, or 
limitation of flexion to 45 degrees, so as to warrant a 
compensable evaluation on those bases.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  As treating physicians have 
concluded, ongoing pain in the knee has resulted in the 
veteran's perceptions of significant knee disability, but a 
significant level of instability or subluxation warranting 
compensation in itself has not been shown.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Despite the veteran's 
allegations of locking, semilunar cartilage dislocation was 
not shown on multiple arthroscopic surgeries or on multiple 
MRI's, and locking was not demonstrated on any of the 
numerous evaluations over the rating period.  Hence, a rating 
under Diagnostic Code 5258 based on semilunar cartilage 
dislocation is not warranted.  38 C.F.R. §  4.71a, Diagnostic 
Code 5258.  

The veteran has been diagnosed with arthritic-type changes, 
and those changes, with the ongoing pain condition in the 
knee, do warrant a compensable rating, by analogy under 
appropriate disability codes for the affected part.  
38 C.F.R. §  4.71a, Diagnostic Codes 5003, 5010.  The Board 
concludes that the ongoing pain profile warrants assignment 
of a 30 percent disability rating for other impairment of the 
knee under Diagnostic Code 5257, because that rating level 
most nearly approximates the level of knee disability 
presented in this case for the entire rating period 
(exclusive of periods following surgeries for which a 
temporary 100 percent disability rating was assigned).  

Because this rating under Diagnostic Code 5257 is based on 
knee arthritis and associated pain, a separated rating for 
arthritis is not warranted.  VAOPGCPREC 9-98.  Also, as 
noted, significant instability was not shown so as to warrant 
a separate rating on that basis.  A separate rating based on 
limitation of motion is also not warranted, since the pain 
symptoms have been compensated under Diagnostic Code 5257, 
and conditions affecting motion of the knee beyond pain have 
not been identified, and compensable limitation of motion due 
to pain on motion, as distinct from ongoing pain including 
upon prolonged use, has not been shown.  Hence, to assign 
multiple ratings for the veteran's knee disorder would amount 
to pyramiding, or assigning more than one rating for the same 
disability, which is to be avoided.  38 C.F.R. §  4.14.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to a higher 
disability rating than the 30 percent assigned, and, 
therefore, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

While a lateral, superficial surgical scar of the right knee 
was over a portion of the rating period noted to be 
hypertrophic, it was not noted to be painful to any 
compensable degree, so as to warrant a separate evaluation 
based on painful superficial scar under Diagnostic Code 7804.  
38 C.F.R. § 4.118 (under both current and prior versions of 
codes for scars; no relevant change was made in this code for 
superficial, painful scar upon revision of the codes for skin 
disorders in 2002).  Despite the veteran's numerous 
complaints regarding pain and disability of the knee in both 
submitted statements and complaints to physicians, complaints 
of painful lateral scar are not noted, and significant pain 
was not noted upon palpation on examination.  The Board 
accordingly concludes that the preponderance of the evidence 
is against a separate rating on that basis.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the issue of unemployability is the 
subject of remand, below, and hence is not addressed as part 
of the increased rating claim for the right knee.  The 
veteran's contention of inability to work due to bilateral 
knee pain is thus to be considered in that future TDIU appeal 
adjudication.  


ORDER

For the period from April 1, 2002, through January 3, 2005, 
exclusive of intervals of 100 percent evaluation under 
38 C.F.R. §§ 4.29, 4.30, entitlement to a rating in excess of 
30 percent for a right knee disorder is denied.


REMAND

The veteran has claimed entitlement to service connection for 
a left knee disorder as secondary to his right knee disorder.  
The medical record reveals that the veteran's left knee 
disorder first required treatment and surgery in the late 
1980's, over a decade prior to the veteran's injury of the 
right knee in 2001 and exacerbation of that right knee 
disorder.  Hence, favoring the right knee in 2001 and 
thereafter could not have caused the veteran's left knee 
disorder.  The February 2003 VA examiner already addressed 
this issue of causation.  However, the medical record, 
including statements by private physicians, presents the 
question whether the veteran's left knee disorder was 
aggravated by his right knee disorder and favoring the right 
side.  The VA examiner in February 2003 failed to address the 
question of aggravation.  Accordingly, a further VA 
examination is in order.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

The veteran's TDIU claim is based on unemployability due to 
disability in both knees and associated pain.  That issue 
must accordingly be addressed after the left knee disorder 
claim is developed by the RO.  

The case is remanded for the following:

1.  The veteran should again be asked 
to provide assistance in obtaining 
any additional pertinent medical 
records of treatment for his knee 
disorders, and any other records 
pertinent to his left knee disorder 
claim and TDIU claim.  Any indicated 
records should be requested, and all 
records and responses received should 
be associated with the claims folder.  

2.  Thereafter, the veteran should be 
afforded a VA examination to address 
the nature and etiology of his left 
knee disorder, and to address the 
issue of employability.  The claims 
folder must be made available to the 
examiner for review for the 
examination.  Any indicated, 
necessary, non-invasive tests and 
studies should be completed.  Based 
on the medical record, including 
particularly the medical history of 
disorder of each knee, the examiner 
should answer the following:  (All 
opinions provided should be explained 
in full)
 
Is it at least as likely as 
not that the veteran's right 
knee disorder aggravated 
(permanently increased in 
severity) his left knee 
disorder?  In answering this 
question, the examiner 
should review the February 
2003 VA examination report.  
Also, the examiner should 
address the opinions of 
private physicians within 
the claims folder regarding 
this issue of aggravation.  

3.  Thereafter, and following any 
other indicated development, the RO 
should readjudicate the remanded 
claims.  If any of the appealed 
claims are to any extent denied, the 
veteran and his representative should 
be provided a supplemental statement 
of the case which includes a summary 
of any additional evidence submitted, 
applicable laws and regulations, and 
the reasons for the decision.  They 
should then be afforded an applicable 
time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


